Cite as 2014 Ark. App. 528

                   ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CR-13-649


                                                  Opinion Delivered   October 1, 2014

BRANDY MICHELLE GOODMAN                           APPEAL FROM THE LONOKE
                  APPELLANT                       COUNTY CIRCUIT COURT
                                                  [NO. CR-08-207]
V.
                                                  HONORABLE BARBARA ELMORE,
STATE OF ARKANSAS                                 JUDGE
                                  APPELLEE

                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                            WAYMOND M. BROWN, Judge


       Appellant Brandy Goodman’s probation was revoked on the underlying charge of

endangering the welfare of a minor after the trial court found that she had violated the terms

and conditions of her probation. She was sentenced to two years in the Community

Correction Center. Pursuant to Anders v. California1 and Arkansas Supreme Court Rule 4-

3(k), appellant’s counsel has filed a motion to withdraw on the grounds that an appeal would

be wholly without merit. Appellant was notified of her right to file pro se points for reversal;

however, she has not done so. We affirm and grant counsel’s motion to withdraw.2


       1
           386 U.S. 738 (1967).
       2
       This case returns to us for a third time. We have twice denied counsel’s motion to
withdraw. See Goodman v. State, 2014 Ark. App. 326, and Goodman v. State, 2014 Ark. App.
45.
                                   Cite as 2014 Ark. App. 528

       Appellant’s revocation hearing took place on March 27, 2013. At the hearing, Brad

Coyle, appellant’s probation officer, testified that appellant had violated several conditions of

her probation, including: testing positive for amphetamine/methamphetamine, failing to

report for a drug assessment, failing to report for scheduled office visits, being arrested and

charged with possession of drug paraphernalia, and being arrested and charged with

shoplifting.

       Appellant testified that she had made some strides and had done her best to comply

with the terms and conditions of her probation. She stated that she was not guilty of the

shoplifting charge, although she had been found guilty. She testified that she did not fail to

report to her probation officer, but insisted that the appointments were rescheduled after she

called in.

       The court found appellant in violation of the terms and conditions of her probation

and sentenced her to two years in the Community Correction Center. This timely appeal

followed.

       An attorney’s request to withdraw from appellate representation based upon a meritless

appeal must be accompanied by a brief that contains a list of all rulings adverse to his client

that were made on any objection, motion, or request made by either party.3 The argument

section of the brief must contain an explanation of why each adverse ruling is not a

meritorious ground for reversal.4 This court is bound to perform a full examination of the


       3
           Anders v. California, 386 U.S. 738 (1967).
       4
           Eads v. State, 74 Ark. App. 363, 47 S.W.3d 918 (2001).

                                                2
                                  Cite as 2014 Ark. App. 528

proceedings as a whole to decide if an appeal would be wholly frivolous.5 Our supreme court

has held that the failure to abstract and discuss any adverse ruling in an Anders brief necessitates

rebriefing.6

       The State needs to show only one violation of probation in order to sustain a

revocation.7 Here, appellant’s probation officer testified to a number of violations by

appellant. This testimony was sufficient for the trial court to find appellant violated her

probation.

      From our review of the record and the brief presented to us, we find compliance with

Anders and Rule 4-3(k).8 We agree with counsel that an appeal in this case would be wholly

without merit. Therefore, we affirm the revocation and grant counsel’s motion to withdraw.

      Affirmed; motion to withdraw granted.

      GLADWIN, C.J., and WOOD, J., agree.
      The Lane Firm, by: Jonathan T. Lane, for appellant.
      No response.



       5
           Campbell v. State, 74 Ark. App. 277, 47 S.W.3d 915 (2001).
       6
           Sartin v. State, 2010 Ark. 16, 362 S.W.3d 877.
       7
           Phillips v. State, 101 Ark. App. 190, 272 S.W.3d 123 (2008).
       8
        The State originally filed a petition to revoke appellant’s probation on July 6, 2012.
It subsequently sought to withdraw its request, and the trial court filed an order on October
12, 2012, withdrawing the State’s original petition. The State filed a new petition on
November 2, 2012. At the revocation hearing, counsel argued that the State’s evidence
should be limited to allegations not included in the original petition. The court found that
the petition was withdrawn, not dismissed, and allowed the State to rely on allegations
contained in the original petition at the revocation hearing. Counsel correctly notes that the
withdrawal of the petition is not the same as a dismissal, and, therefore, does not constitute
an affirmative defense of former prosecution for the same offense.

                                                3